Title: To James Madison from the Right Reverend James Madison, 11 December 1803
From: Madison, James (Reverend)
To: Madison, James



Dr. Sir
Decr. 11th. 1803 Williamsburg.
I inclose two papers, which I will beg the Favr. of you to give to Dr. Thornton.
I really have no Memorandum of the Date required; nor is [it] at all essential. You can come near eno’ to the Time, as it was, probably, about the Middle of Novr. John mentions in his Letter your Goodness in paying to him 60$.
Since I wrote to you respecting the Pretensions of Maryland, finding some Difficulty in getting a Meeting of the other two Commrns., I resolved to frame a Report. from the Materials which I had collected, & have forwarded it to Richmond. I think I have demonstrated the Invalidity of such Pretensions; & I hope the other Gentn. appointed to investigate the Subjects will also give in their Ideas upon it. I am sure, could you have commanded the necessary Time, that your Observations would have been most useful. You mistook me as to what I said relative to Mr Jefferson. I did not propose that any Application should be made to him for assistance; but observed, that he had aided me with very useful Information upon the Subject; & which I recd. as a great Mark, not only of that uncommon general Information which he has stored up, but as an additional Proof of the Goodness of his Disposition in a prompt Communication of whatever is important & interesting. If this can be mentioned to him, en passant, or casually, it might be well; as a second application to him, I fear, woud appear too intrusive.

The opposition to the whole of the Louisiana Business is, to my Mind, astonishing. If we suppose the opponents honest in their Intentions, we might wonder at their Stupidity; but they prove, by their Ingenuity, such as it is, that it is not Stupidity, but a miserable anxiety to detract from that Popularity, which the present administration merits, & must receive, from rendering to America so inestimable a Benefit, as the peaceable Acquisition of Louisiana, & its’ Dependencies. Mr Breckinridge, Dr Mitchell, & some others have treated the Subject very properly; & certainly, with an honest Patriotism, that ought to have borne down all opposition.
I was much obliged to you for the Account of Loua., which you so kindly forwarded. It affords the only detailed View of the Country, which I have seen; or, which has yet been published, so far as I know.
If any one should make any Inquiry relative to our College, I will thank you to communicate, that it is in a state of perfect order; that the late Regulations have produced, & I am assured, cannot fail to continue to produce the most beneficial Effects. The system now adopted is that of Excision, rather than of Restriction; tho’ the latter is not neglected. But, we will never, again, permit a student to continue here, a single Day, after he has shewn the least Disposition to Idleness & Irregularity. Nothing but the Adoption of this system, & the Hope I have of its good Effects, could have detained me here. With best Regards for Mrs Madison, I am, my dear sir Yrs. sincerely & affectionately
J Madison
 

   
   RC (DLC). Docketed by JM.



   
   Enclosures not found.



   
   See Bishop Madison to JM, 18 Nov. 1803.



   
   See Bishop Madison to JM, 14 Nov. 1803.



   
   JM had probably sent the bishop a copy of An Account of Louisiana, Being an Abstract of Documents, in the Offices of the Departments of State, and of the Treasury (Washington, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 5196).



   
   Following student riots in 1802, Bishop Madison and the board of visitors of the College of William and Mary had instituted new regulations making suspension or expulsion the only punishment for any infraction, however mild or heinous (Susan H. Godson et al., The College of William and Mary: A History [2 vols.; Williamsburg, Va., 1993], 1:181, 184).


